             Case 3:19-cv-00431-DCN Document 26 Filed 11/25/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF IDAHO

MARY SCHNEIDER,                  )
                                 )
      Plaintiff,                 )
                                 )
v.                               )
                                 ) CASE NO.: 3:19-CV-00431-DCN
AMERICAN MEDICAL SYSTEMS, INC., )
AMERICAN MEDICAL SYSTEMS         ) JUDGE DAVID C. NYE
HOLDINGS, INC., ASTORA WOMEN’S   )
HEALTH, LLC, ENDO                ) JURY DEMAND
PHARMACEUTICALS, INC., ENDO      )
PHARMACEUTICALS HOLDINGS, INC., )
and ENDO HEALTH SOLUTIONS, INC., )
                                 )
      Defendants.                )

                     JOINT MOTION TO EXTEND CASE DEADLINES

        Pursuant to Fed. R. Civ. P. 16(4)(a), Plaintiff Mary Schneider and Defendants

American Medical Systems, Inc. and Astora Women’s Health, LLC1 (collectively, “parties”)

jointly request an extension of the current fact discovery deadline and a commensurate

extension of the subsequent case deadlines. In support of their joint Motion, the parties

aver:

        1.       The current fact discovery deadline is December 18, 2020. ECF No. 24.

        2.       As set forth in greater detail in the accompanying Memorandum of Law, the

parties were not able to request Plaintiff’s medical records for several months because

Plaintiff’s counsel was not able to secure authorizations from Plaintiff, despite Plaintiff’s

counsel’s best efforts.



        1
           Defendants American Medical Systems Holdings, Inc., Endo Pharmaceuticals, Inc., Endo
Pharmaceuticals Holdings, Inc., and Endo Health Solutions, Inc. have been dismissed from this lawsuit without
prejudice.
            Case 3:19-cv-00431-DCN Document 26 Filed 11/25/20 Page 2 of 3




       3.       Plaintiff has now submitted signed authorizations and the parties have

requested the relevant medical records. While some records have been received, the parties

still have not received several categories of key records.

       4.       Because records collection was delayed by months, and because key records

have yet to be collected, the parties have been unable to schedule and take depositions of

Plaintiff’s treating physicians and fact witnesses. The parties assume that the resurgence of

COVID-19 is further delaying records collection.

       Accordingly, pursuant to the “good cause” standard of Fed. R. Civ. P. 16(a)(4), the

parties jointly request that the current December 30, 2020 fact discovery deadline be

extended until April 16, 2021 and that subsequent case deadlines be extended for a

commensurate 120 days.



DATED this 25th day of November, 2020.          Respectfully submitted,


                                                   /s/ Laura J. Baughman
                                                Ben Martin (pro hac vice)
                                                Laura J. Baughman (pro hac vice)
                                                MARTIN BAUGHMAN, PLLC
                                                3141 Hood Street, Level 6
                                                Dallas, TX 75219
                                                Telephone: (214) 761-6614
                                                Facsimile: (214) 744-7590
                                                Email: bmartin@martinbaughman.com
                                                Email: lbaughman@martinbaughman.com

                                                Attorneys for Plaintiff
                                                Mary Schneider
Case 3:19-cv-00431-DCN Document 26 Filed 11/25/20 Page 3 of 3




                                 /s/ Carsten A. Peterson
                              Carsten A. Peterson, ISB No. 6373
                              HAWLEY TROXELL ENNIS & HAWLEY
                              LLP
                              877 Main Street, Suite 1000
                              P.O. Box 1617
                              Boise, ID 83701-1617
                              Telephone: 208.344.6000
                              Facsimile: 208.954.5206
                              Email: cpeterson@hawleytroxell.com


                                  /s/ Rachel B. Weil
                              Rachel B. Weil (pro hac vice)
                              REED SMITH LLP
                              Three Logan Square, Suite 3100
                              1717 Arch Street
                              Philadelphia, PA 19103
                              Telephone: 215 851 8277
                              Facsimile: 215 851 1420
                              Email: rweil@reedsmith.com

                              Counsel for Defendants
                              American Medical Systems, Inc. and
                              Astora Women’s Health, LLC
